  Case 19-13165-KHK                      Doc 6 Filed 09/27/19 Entered 09/28/19 00:23:44                                  Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Elijah James Tesnow                                               Social Security number or ITIN        xxx−xx−6815
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Christina Karen Tesnow                                            Social Security number or ITIN        xxx−xx−2508
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 9/24/19
Case number:          19−13165−KHK


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Elijah James Tesnow                                    Christina Karen Tesnow

2.     All other names used in the                                                                  fka Christina Karen Phillips
       last 8 years

3.     Address                               11754 Gascony Place                                     16604 Chalice Court
                                             Woodbridge, VA 22192                                    Dumfries, VA 22025

4.     Debtor's attorney                     Michael Jacob Owen Sandler                             Contact phone (703) 967−3315
       Name and address                      Fisher−Sandler, LLC                                    Email: sandlerlaw@yahoo.com
                                             12801 Darby Brooke Court
                                             Suite 201
                                             Woodbridge, VA 22192

5.     Bankruptcy trustee                    Donald F. King                                         Contact phone (703) 218−2100
       Name and address                      1775 Wiehle Avenue, Suite 400                          Email: Kingtrustee@ofplaw.com
                                             Reston, VA 20190
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-13165-KHK                      Doc 6 Filed 09/27/19 Entered 09/28/19 00:23:44                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Elijah James Tesnow and Christina Karen Tesnow                                                         Case number 19−13165−KHK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: September 25, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          October 31, 2019 at 11:00 AM                           Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: December 30,
                                               to challenge whether certain debts are                   2019
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-13165-KHK                   Doc 6 Filed 09/27/19 Entered 09/28/19 00:23:44                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Elijah James Tesnow and Christina Karen Tesnow                                                          Case number 19−13165−KHK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
        Case 19-13165-KHK       Doc 6 Filed 09/27/19 Entered 09/28/19 00:23:44                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-13165-KHK
Elijah James Tesnow                                                                     Chapter 7
Christina Karen Tesnow
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: douglasse              Page 1 of 2                   Date Rcvd: Sep 25, 2019
                               Form ID: 309A                Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 27, 2019.
db             +Elijah James Tesnow,    11754 Gascony Place,     Woodbridge, VA 22192-7401
jdb            +Christina Karen Tesnow,    16604 Chalice Court,     Dumfries, VA 22025-3143
15035909       +AT&T,   P.O. Box 183058,    Columbus, OH 43218-3058
15035910       +Atlantic Broadband,    PO Box 371801,    Pittsburgh, PA 15250-7801
15035915       +CitiBank, N.A.,    PO Box 790048,    Saint Louis, MO 63179-0048
15035916       +Citizens Bank,    Attention: ROP-15B,    1 Citizens Drive,     Riverside, RI 02915-3035
15035921       +Deptartment Store National Bank/Macy’s,      Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
15035923       +Jocelyn D. Trent MD,    2296 Opitz Blvd #403,     Woodbridge, VA 22191-3347
15035924       +Kaiser Permanente,    P.O. Box 64538,    Baltimore, MD 21264-0001
15035925       +Lendmark Financial,    Attn: Bankruptcy,     1735 N Brown Rd, Ste 300,
                 Lawrenceville, GA 30043-8228
15035926       +Midland Credit Management,     350 Camino De La Reina,    Suite 100,    San Diego, CA 92108-3007
15035927       +Midland Credit Management, Inc,     P.O. Box 301030,    Los Angeles, CA 90030-1030
15035928       +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
15035930       +Nova Cardiovascular Care,     P.O. Box 9943,    Mc Lean, VA 22102-0943
15035932       +OSLA/Dept of Ed,    Attn: Bankruptcy,    Po Box 18475,    Oklahoma City, OK 73154-0475
15035931       +Old Republic Home Protection,     Two Annabel Lane,    #112,    San Ramon, CA 94583-4357
15035934       +Progressive,    PO Box 94561,    Cleveland, OH 44101-4561
15035935       +Radius Global Solutions,    PO Box 390846,     Minneapolis, MN 55439-0846
15035941       +USDOE/GLELSI,    Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: sandlerlaw@yahoo.com Sep 26 2019 03:47:37        Michael Jacob Owen Sandler,
                 Fisher-Sandler, LLC,    12801 Darby Brooke Court,     Suite 201,    Woodbridge, VA 22192
tr             +EDI: BDFKING Sep 26 2019 07:33:00      Donald F. King,     1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
15035908       +EDI: GMACFS.COM Sep 26 2019 07:33:00       Ally Financial,    Attn: Bankruptcy Dept,
                 Po Box 380901,    Bloomington, MN 55438-0901
15035911       +E-mail/Text: bankruptcy@atlanticunionbank.com Sep 26 2019 03:51:50         Atlantic Union Bank,
                 Recovery Division,    PO Box 940,   Ruther Glen, VA 22546-0940
15035913        E-mail/Text: bankruptcy@bbandt.com Sep 26 2019 03:51:30        BB&T,    P.O. Box 1847,
                 Wilson, NC 27894-0000
15035912       +EDI: TSYS2.COM Sep 26 2019 07:33:00       Barclays Bank Delaware,     Attn: Correspondence,
                 Po Box 8801,    Wilmington, DE 19899-8801
15035918        E-mail/Text: customercareus@creditcorpsolutionsinc.com Sep 26 2019 03:47:47
                 Credit Corp Solutions INC,    63 East 11400 South 408,     Sandy, UT 84070-0000
15035914       +EDI: CAPITALONE.COM Sep 26 2019 07:33:00       Capital One/Helzberg,     Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
15035917       +EDI: WFNNB.COM Sep 26 2019 07:33:00       Comenity Bank/Victoria Secret,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
15035919       +EDI: RCSFNBMARIN.COM Sep 26 2019 07:33:00       Credit One Bank,     P.O. Box 98873,
                 Las Vegas, NV 89193-8873
15035919       +E-mail/PDF: creditonebknotifications@resurgent.com Sep 26 2019 03:53:30         Credit One Bank,
                 P.O. Box 98873,    Las Vegas, NV 89193-8873
15035920       +E-mail/Text: legal@delta.org Sep 26 2019 03:52:03        Delta Dental of Pennsylvania,
                 One Delta Drive,    Mechanicsburg, PA 17055-6999
15035922       +E-mail/Text: bknotice@ercbpo.com Sep 26 2019 03:51:52        ERC,    PO Box 23870,
                 Jacksonville, FL 32241-3870
15035929       +EDI: NFCU.COM Sep 26 2019 07:33:00      Navy FCU,     Attn: Bankruptcy Dept,    Po Box 3000,
                 Merrifield, VA 22119-3000
15035933       +EDI: RMSC.COM Sep 26 2019 07:33:00      PayPal Credit,     PO Box 105658,    Atlanta, GA 30348-5658
15035936       +E-mail/Text: pba_legal@duvasawko.com Sep 26 2019 03:52:19         Shenadoah Emerg Med Specia,
                 PO Box 11107,    Daytona Beach, FL 32120-1107
15035937       +EDI: RMSC.COM Sep 26 2019 07:33:00      Synchrony Bank/ JC Penneys,      Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
15035938       +EDI: RMSC.COM Sep 26 2019 07:33:00      Synchrony Bank/Care Credit,      Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
15035939       +EDI: WTRRNBANK.COM Sep 26 2019 07:33:00       Target,    Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
15035940       +E-mail/Text: bankruptcydepartment@tsico.com Sep 26 2019 03:52:20         Transworld Systems Inc,
                 Collection Agency,    500 Virginia Drive, Suite 514,     Fort Washington, PA 19034-2707
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case 19-13165-KHK                Doc 6 Filed 09/27/19 Entered 09/28/19 00:23:44                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-9                  User: douglasse                    Page 2 of 2                          Date Rcvd: Sep 25, 2019
                                      Form ID: 309A                      Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 25, 2019 at the address(es) listed below:
              Donald F. King   Kingtrustee@ofplaw.com, va50@ecfcbis.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Michael Jacob Owen Sandler    on behalf of Joint Debtor Christina Karen Tesnow
               sandlerlaw@yahoo.com, ignmjosandler@gmail.com;r61770@notify.bestcase.com
              Michael Jacob Owen Sandler    on behalf of Debtor Elijah James Tesnow sandlerlaw@yahoo.com,
               ignmjosandler@gmail.com;r61770@notify.bestcase.com
                                                                                             TOTAL: 4
